Detailed Action
This action is in response to amendments filed on 03/18/2021. 
This application was filed on 07/17/2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .
Claims 1-2, 4-10, 12-18, 20-26, and 28-30 are pending.
Claims 1-2, 4-10, 12-18, 20-26, and 28-30 are rejected.

Applicant’s Response
In Applicant’s Response dated 03/18/2021, Applicant amended claims 1, 9, 17, 25, and canceled claims 3, 11, 19, 27, and 31.  Applicant argued against various rejections previously set forth in the Office Action mailed on 12/21/2020. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 	Claims 1-2, 4-5, 9-10, 12-13, 17-18, 20-21, 25-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ei et al. (US 2010/0095340 A1, referred hereinafter as D1) in view of Urbach (US 2011/0304634 A1, referred hereinafter as D8) in view of Hu et al. (US 10715577 B2, referred hereinafter as D9) in view of Dunn (US 2014/0201673 A1, referred hereinafter as D2) in view of Lobo et al. (US 2012/0062604 A1, referred hereinafter as D4).  

As per claim 1, D1 discloses, 
A method of displaying scrolling content, the method comprising, (D1, title, abstract).  
responsive to instructions from an executing application, rendering a layer by a [CPU/processor] into a memory, (D1, 0003, 0025 discloses known system/applications via processors storing (e.g. rendering) full resolution version images/videos.).
determining a requested scrolling speed based on a user input, (D1, 0021 discloses determining if user starts playing a clip or pausing clip via various inputs.   
retrieving the rendered layer from the memory, where the rendered layer is retrieved from memory with lossless fetch compression in response to determining that the requested scrolling speed is at or below a first threshold…, (D1, 0021, 0022 discloses determining if user starts playing a clip or pausing clip at a particular frame or image, where when the clip is paused (e.g. scrolling speed = 0), extracting full resolution image/frame from the full-resolution clip and sending the full resolution image/frame to user device for display.   The examiner notes that playing a clip of frames/images or pausing the clip can fairly be interpreted as auto scrolling.).  
and the rendered layer is alternatively retrieved from memory with lossy fetch compression in response to [user input  to play video clip/frames], and communicating the retrieved rendered layer to a display panel, (D1, 0021, 0022 discloses determining if user starts playing a clip or pausing clip at a particular frame or image, where when the clip is paused (e.g. scrolling speed = 0), extracting full resolution image/frame from the full-resolution clip and sending to the user device to display, where D1 further discloses based on user request/input, extracting a compressed clip (lossy) and providing the frames to user device to display.   The examiner notes that playing a clip of frames/images or pausing the clip can fairly be interpreted as auto scrolling.).  
D1 fails to expressly disclose - responsive to instructions… rendering a layer by a GPU into a memory.
	D8 (0021-0022) discloses responsive to instructions… rendering a layer by a GPU into a memory 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include responsive to instructions… rendering a layer by a GPU into a memory.  This would have resulted in system of D1 offloading graphic rendering/storage to a GPU.  This would have been obvious because GPU are specialized processors and are very efficient at manipulating computer graphics, and their highly parallel structure makes them more effective than general-purpose CPUs for a range of complex algorithms (e.g., graphics-related algorithms) as disclosed by D8. 
As noted above, D1/D8 discloses communicating scrolling speed and the rendering a layer by GPU into a memory; however, D1 fails to expressly disclose – determining a desired frame rate based on the user input, communicating the requested scrolling speed and desired frame rate to the [host], wherein the layer is rendered by the [host] into the memory, at least in part, based on the requested scrolling speed and desired frame rate… [rendering layer to a display panel] at desired frame rate.
D9 (col 2 lines 1-25, 40-67, col. 4 lines3-21, col. 6, lines 5-9, col. 9 lines 15-36) discloses determining a desired frame rate and scrolling based on the user input, communicating the requested scrolling speed and desired frame rate to the [host], wherein the layer is rendered by the [host] into the memory (.e.g. graphic data is generated and sent to user device, where sending/displaying graphic data at very least requires storing/rendering the graphic in the buffer memory and/or ram), at least in part, based on the requested scrolling speed and desired frame rate… [rendering layer to a display panel] at desired frame rate.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include determining a desired frame rate based on the user input, communicating the requested scrolling speed and desired frame rate to the [host], wherein the layer is rendered by the [host] into the memory, at least in part, based on the requested scrolling speed and desired frame rate… [rendering layer to a display panel] at desired frame rate.  This would have been obvious with predicable results of first displaying compressed/uncompressed content based on user input (scroll speed and frame rate) in order to provide enhance the experience of a remote user as disclosed by D9 (col. 1). 
As noted above, D1/D8/D9 discloses that based on user input, retrieving content with lossy or lossless fetch compression; however, D1 fails to expressly disclose in response to determining that requested scrolling speed is above the first threshold. 
	D2 (0039, 0075) discloses detecting scrolling speed as being too fast in comparison to the processing speed and based on said detection retrieving/displaying compressed image/elements on display.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include responsive to determining the requested scrolling speed is above the first threshold, [performing various functions].  This would have been obvious with predicable results of first displaying compressed content based on user input/scroll speed until the system has 
As noted above, D1 discloses that based on user input, retrieving content with lossy or lossless fetch compression; however, D1 fails to expressly disclose - in response to determining that the requested scrolling speed is at or below a first threshold and the requested scrolling speed is above zero….
D4 (0043, 0053) discloses in response to determining that the requested scrolling speed is at or below a first threshold and the requested scrolling speed is above zero (e.g. scroll speed between two positive numbers). 
 Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to in response to determining that the requested scrolling speed is at or below a first threshold and the requested scrolling speed is above zero.  This would have been obvious with predicable results of detecting scrolling events meeting certain conditions and performing functions based on detected condition as disclosed by D4 (0053). 

	
As per claim 2, the rejection of claim 1 further incorporated, D1 discloses
wherein the user input is based on at least one of: a magnitude of a touch panel user finger swipe, a direction of the touch panel user finger swipe, a user voice command, a user eye gaze command, and a user-initiated autoscroll command, (D1, 0021, 0022 discloses selecting of play button, and playing of content based on said selection. The examiner notes that playing a clip of frames/images or pausing the clip can fairly be interpreted as auto scrolling.).  

As per claim 4:
The rejection of claim 1 further incorporated.
D1 discloses lossy fetch compression; however, D1 fails to expressly disclose - increasing a compression factor of the lossy fetch compression. 
D2 (0011, 0023) discloses increasing compression factors based on certain conditions.  Additionally see, D9 (col 2 lines 1-25, 40-67, col. 4 lines3-21, col. 6, lines 5-9, col. 9 lines 15-36).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include increasing a compression factor of the lossy fetch compression.  This would have been obvious with predicable results compressing content in order save memory space as disclosed by D2 (0056). 
D1/D2 discloses a first threshold speed; however, fail to expressly disclose - responsive to determining the requested scrolling speed is at or above a second threshold, wherein the second threshold is higher than the first threshold.
D4 (0043, 0053) discloses responsive to determining the requested scrolling speed is at or above a second threshold, wherein the second threshold is higher than the first threshold, performing various functions. 
 Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1/D2, to responsive to determining the requested scrolling speed is at or above a second threshold, wherein the second threshold is higher than the first threshold.  This would have been obvious 

As per claim 5, the rejection of claim 4 further incorporated, D1 disclose
wherein the lossy fetch compression is executed by the [cpu] on the rendered layer in the memory, (D1, 0021, 0022 discloses server based processor compressing full-resolution video stored in repository/memory of the server.).  
D1 fails to expressly disclose – GPU. 
D8 (0021-0022) discloses GPU.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include GPU.  This would have resulted in system of D1 offloading graphic processing to a GPU.  This would have been obvious because GPU are specialized processors and are very efficient at manipulating computer graphics, and their highly parallel structure makes them more effective than general-purpose CPUs for a range of complex algorithms (e.g., graphics-related algorithms) as disclosed by D8. 

As per claims 9-10, 12-13, 17-18, 20-21, 25-26, and 28:
Claims 9-10, 12-13, 17-18, 20-21, 25-26, and 28 are apparatus and/or medium claims corresponding to method claims 1-2, 4-5 and are of substantially same scope.
Accordingly, claims 9-10, 12-13, 17-18, 20-21, 25-26, and 28 are rejected under same rational as set forth for claims 1-2, 4-5. 

Claims 6, 14, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ei et al. (US 2010/0095340 A1, referred hereinafter as D1) in view of Urbach (US 2011/0304634 A1, referred hereinafter as D8) in view of Hu et al. (US 10715577 B2, referred hereinafter as D9) in view of Dunn (US 2014/0201673 A1, referred hereinafter as D2) in view of Lobo et al. (US 2012/0062604 A1, referred hereinafter as D4) in view of Livet et al. (US 2004/0180701 A1, referred hereinafter after as D7).  


As per claim 6:
The rejection of claim 4 further incorporated. 
As noted above, D1/D8/D2/D4 discloses increasing compression factors; however, D1/D8/D2/D4 fail to expressly disclose wherein the compression factor is increased based on at least one of: an available memory bandwidth and a power consumption limit.
D7 (figure 2, 0024) discloses compression factor is increased based on at least one of: an available memory bandwidth and a power consumption limit. 
 Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include compression factor is increased based on at least one of: an available memory bandwidth and a power consumption limit.  This would have been obvious with predicable results of compressing data at the highest level in order to conserver battery or power as disclosed by D7. 

As per claims 14, 22:
Claims 14, 22 are apparatus and/or medium claims corresponding to method claim 6 and are of substantially same scope.
Accordingly, claims 14, 22 are rejected under same rational as set forth for claim 6. 

As per claim 29, the rejection of claim 4 further incorporated, D1 disclose
wherein the lossy fetch compression is executed by the [cpu] on the layer in the memory, (D1, 0021, 0022 discloses server based processor compressing full-resolution video stored in repository/memory of the server.).  
D1 fails to expressly disclose – GPU. 
D8 (0021-0022) discloses GPU.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include GPU.  This would have resulted in system of D1 offloading graphic processing to a GPU.  This would have been obvious because GPU are specialized processors and are very efficient at manipulating computer graphics, and their highly parallel structure makes them more effective than general-purpose CPUs for a range of complex algorithms (e.g., graphics-related algorithms) as disclosed by D8. 
As noted above previously, D1/D8/D2/D4 discloses increasing compression factors; however, D1/D8/D2/D4 fail to expressly disclose wherein the compression factor is increased based on at least one of: an available memory bandwidth and a power consumption limit.
D7 (figure 2, 0024) discloses compression factor is increased based on at least one of: an available memory bandwidth and a power consumption limit. 
 Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include compression factor is increased based on at least one of: an available memory bandwidth and a power consumption limit.  This would have been obvious with predicable results of compressing data at the highest level in order conserver battery or power as disclosed by D7. 


Claims 7-8, 15-16, 23-24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ei et al. (US 2010/0095340 A1, referred hereinafter as D1) in view of Urbach (US 2011/0304634 A1, referred hereinafter as D8) in view of Hu et al. (US 10715577 B2, referred hereinafter as D9) in view of Dunn (US 2014/0201673 A1, referred hereinafter as D2) in view of Lobo et al. (US 2012/0062604 A1, referred hereinafter as D4) in view of Hourie et al. (US 2013/0063489 A1, referred hereinafter as D5) in view of Longchambon et al. (US 2008/0259221 A1, referred hereinafter as D6). 


As per claim 7, the rejection of claim 1 further incorporated, D1 discloses
wherein the retrieved rendered layer is communicated to the display panel, (D1, 0021, 0022 discloses client device receiving frames/clips, displaying the frames/clips on the display panel).  
D1 fails to expressly disclose – [data is communicated] over a display compositor pipeline and [graphic API]. 
D5 (figure 2, 0051-0054) discloses [data is communicated] over a display compositor pipeline and [graphic API/interface]. 
 Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to [data is communicated] over a display compositor pipeline and [graph API].  This would have been obvious with predicable results of compositor outputting rendering instructions to the renderer via graphics APIs, and rendering the content for display accordingly, as disclosed by D5 (0055).
As noted above, D1/D8/D2/D4/D5 discloses graphic API (interfaces); however, D1/D8/D2/D4/D5 fails to disclose that the interface includes a DSI interface.
D6 (0043, 0058) discloses use DSI interface standard.  
 Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, a DSI interface.  This would have been obvious with predicable results of using standard DSI interface protocols to render a display content on a display device as disclosed by D6 (abstract, 0043, 0058).


As per claim 8:
The rejection of claim 7 further incorporated.
D1 fails to expressly disclose -wherein the DSI interface is in communication with at least one of: a command mode display panel and a video mode display panel.
D6 (0043, 0058) discloses use DSI interface standard having video mode.  
 Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, wherein the DSI interface is in communication with at least one of: a command mode display panel and a video mode display panel.  This would have been obvious with predicable results of using standard DSI interface protocols to render a display content on a display device as disclosed by D6 (abstract, 0043, 0058). 

As per claims 15-16, 23-24, and 30:
Claims 15-16, 23-24, and 30 are apparatus and/or medium claims corresponding to method claim 7-8 and are of substantially same scope.
Accordingly, claims 15-16, 23-24, and 30 are rejected under same rational as set forth for claim 7-8. 

 
Response to Arguments
	Applicant’s arguments filed on 03/18/2021 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejections. 

Conclusion
	Applicant’s amendments necessitated the new grounds of rejections presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144